Same Case — On a Re-hearing.
Bullard, J.
A re-hearing was allowed the plaintiffs, on the suggestion that we had overlooked a resolution, which provided that the checks drawn by the secretary on the debtor, in favor of the creditor banks, should bear interest at six per cent from date. Such an agreement has since been pointed out to us, and the judgment is to be corrected accordingly.
We are not dissatisfied with our former judgment upon the merits, so far as it relates to the liability of the banks under the resolutions of the Board of Presidents. With respect to the right of any of the defendants to discharge themselves, by an offset of debts due by the plaintiffs, it is a question not raised by the pleadings.
It is, therefore, ordered, that in lieu of five per cent interest, the plaintiffs recover at the rate of six per cent from the date of the check ; and that, in all other respects, the judgment first pronounced, remain undisturbed.